DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on 04/29/2019 is acknowledged.
Claims 1-25 have been canceled.  Claims 26-51 have been added. Overall, claims 26-51 are pending in this application. 	 	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “440” has been used to designate both “spring” (see page 24, lines 2 and 7) and “blocking chamber” (see page 24, line 11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pump chamber” recited in claims 26, 37-38, 44 and 49, “a first seal assembly” recited in claims 26, 44 and 49, “a flange connector” recited in claim 27, “an eccentric circumferential face, a first piston face, a second piston face, a pump piston valve, a valve body face” recited in claim 28, “a setting device” recited in claim 31, “a control unit” recited in claim 37, “a leakage sensor” recited in claim 39,  “a mounting unit” recited in claim 48 and “an activation element” recited in claim 49, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth a pretensioning element” in claim 28, “a setting device” recited on claim 31, “a control unit” recited in claim 36, “a mounting unit” recited in claim 48 and “an activation element” recited in claim 49.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 26-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	- Claim 26 recites the limitation "the first seal assembly" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
	- Claim 27, the limitation “a rotation axis” renders the claim indefinite because it is unclear what element/feature has a rotation axis is. In other words, a rotation axis is “a rotation axis of the pump shaft” or “a rotation axis of the rotary piston pump”, as the applicants have claimed. Appropriate correction is required.
	- Claim 27, the limitation “a pump inlet and a pump outlet” renders the claim indefinite because it is unclear whether the applicants are claiming “a pump inlet and a pump outlet of the sealing-fluid pump device” recited in claim 26  or “a pump inlet and a pump outlet of the pump unit” recited in claim 27.  Appropriate corrections required.
	- Claim 39, the term “and/or” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. 
	- Claim 44 recites the limitation "the sealing-fluid pump device" in line 15 and "the first seal assembly" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  There is insufficient antecedent basis for this limitation in the claim.
	- Claim 49 recites the limitation "the first seal assembly" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
	- Claim 49, the phrase “capable of” renders the claim indefinite. The phrase has been held that the recitation that an element is “capable of” performing a function is not a positive limitation In re Hutchison, 69 USPQ 138. 
	- Claim 50, the term “and/or” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. 
	- Claim 51, the limitation “a pump inlet and a pump outlet” renders the claim indefinite because it is unclear whether the applicants are claiming “a pump inlet and a pump outlet of the sealing-fluid pump device” recited in claim 49 or “a pump inlet and a pump outlet of the pump unit 420” recited in claim 27.  Appropriate corrections required.
	- The conflict/inconsistency terminology between the claim subject matter and the specification disclosure that renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings (i.e.: the following terms “a first shaft seal 530, a first seal assembly” recited in claims 26, 44 and 49; “an eccentric pin 425” recited in claim 27, “a passage duct 431” recited in claim 28, “a pressure control valve 160” recited in claim 34, “a second shaft seal 520” recited in claims 42-43 and 49-50). Accordingly, the  applicants will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim.
The claims not specifically mentioned are indefinite since they depended from one of the above claims.
For the purpose of this Office action, the claims 26-51 will be examined as best understood by the examiner.

Claim Objections
7.	Claims 26-28, 31, 37-39, 44, 48 and 49 are objected to, in that their subject matter needs to be incorporated into the specification and the drawings. For example, the “pump chamber” recited in claims 26, 37-38, 44 and 49, “a first seal assembly” recited in claims 26, 44 and 49, “a flange connector” recited in claim 27, “an eccentric circumferential face, a first piston face, a second piston face, a pump piston valve, a valve body face” recited in claim 28, “a setting device” recited in claim 31, “a control unit” recited in claim 37, “a leakage sensor” recited in claim 39,  “a mounting unit” recited in claim 48 and “an activation element” recited in claim 49 should be given reference numeral in the specification and drawings.  Otherwise, the language not depicted with reference numerals in the specification and contained in the drawings should be removed from the claims.
8.	Claims 26-28, 30, 32, 44, 47 and 49 are objected to because of the following informalities: 
		- Claim 26: line 6, “by means of a first shaft seal” should be changed to --by a first 	shaft seal --. 
		- Claim 27: line 6, “a pump shaft of the rotary piston pump” should be changed to -- the pump shaft of the rotary piston pump-- since claim 27 depends on claim 26.  
		- Claim 28:  line 15, “the pretensioning” should be changed to --the pretensioning 	element--.
		- Claim 30: line 3, “means of the fluid pressure differential” should be changed to 	--the fluid differential-- since claim 30 depends on claim 26.
		- Claim 32: line 1, “wherein the pump device” should be changed to --wherein the 	sealing-fluid pump device --.
Claim 44: lines 11-12, “by means of a first shaft seal” should be changed to --by 	a first shaft seal --. 
		- Claim 47: line 6, “the reservoir” should be changed to --the fluid reservoir --.
		- Claim 49: line 6, “by means of a first shaft seal” should be changed to --by 	a first shaft seal --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 26, 29-30, 33-35 and 40-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Kakiuchi et al. (Kakiuchi) (U.S. Patent Application Publication Number 2011/0076174A1).
	Regarding claim 26, as shown in Fig. 1, Kakiuchi discloses a seal assembly for sealing a pump shaft 9 in a rotary piston pump 2 configured for conveying pump-conveyed fluid, comprising: a sealing-fluid pump device 19 having a pump inlet and a pump outlet (not numbered; however, clearly seen in Fig. 1 –see page 2, para. [0025], lines 4-10); and a blocking chamber 7, 8 (see page 2, para. [0024]) connected to the pump outlet and disposed so as to neighbor a pump chamber 5 of the rotary piston pump 2, the blocking chamber 7, 8 being sealed in relation to the pump chamber 5  by a first shaft seal 13, 14 that encloses the pump shaft; wherein the blocking chamber 7, 8 by way of the pump outlet of the sealing-fluid pump device 19 is impinged with a 
It is noted that the limitations after the phrase “…so as to…” sets forth a desired result and does not further limit the claim.
	Regarding claim 29, Kakiuchi discloses wherein the blocking chamber 7 is configured as a throughflow blocking chamber and has at least one mechanical seal 13, and the mechanical seal 13 is lubricated by a fluid stream of the sealing fluid that results from the fluid pressure.   
	Regarding claim 30, Kakiuchi discloses the blocking chamber 7, 8 is configured as a closed blocking chamber, and a predetermined fluid pressure in the blocking chamber 7, 8 is maintained by means of the fluid pressure differential that is generated by the sealing-fluid pump device 19.  
	Regarding claim 33, Kakiuchi discloses wherein the pump inlet (see page 2, para. [0025], lines 4-10) is connected to a fluid reservoir 18 (see Fig. 1).   
	Regarding claim 34, Kakiuchi discloses wherein the fluid reservoir 18 is connected to the blocking chamber 7 by way of a pressure control valve 23. 
	Regarding claim 35, Kakiuchi discloses wherein a second blocking chamber 8 disposed at another, spaced-apart, location seals the pump chamber 5 in relation to the egress of pump-conveyed fluid, and wherein: the pump inlet of the sealing-fluid pump device 19 is connected to a fluid reservoir 18; the blocking chamber 7 is connected to the second blocking chamber 8; and the blocking chamber 7, or the second blocking chamber 8, is connected to the reservoir 18 by way of a check valve.    
or” is to claimed in claim 35; therefore, any prior art being only read on one part, is applied to reject the claim 35. 
	Regarding claim 40, Kakiuchi discloses wherein the first shaft seal 13, 14 is a mechanical seal.    
	Regarding claim 41, Kakiuchi discloses wherein the first shaft seal 13, 14 is a mechanical seal configured for building up a hydrodynamically formed lubricating film. 
	Regarding claim 42, Kakiuchi discloses further comprising a second shaft seal 14 which encloses the pump shaft 9 and seals the blocking chamber 7, 8 on a side that is opposite the first shaft seal 13, 14. 
	Regarding claim 43, Kakiuchi discloses wherein the second shaft seal 14 is a radial shaft seal ring.    
	Regarding claim 44, Kakiuchi discloses a rotary piston pump 2, comprising: a pump chamber 5 having a pump chamber inlet opening and a pump chamber outlet opening; two mutually meshing rotary pistons 6 (see page 2, para. [0024]) which are fastened on two pump shafts 9 that correspondingly run so as to be mutually parallel and which in a mutually opposing rotation convey a pump-conveyed fluid from the pump chamber inlet opening to the pump chamber outlet opening; a drive mechanism 12 (see page 2, para. [0029]) which for driving the rotary pistons is coupled to at least one of the two pump shafts; and a seal assembly comprising a blocking chamber 7, 8 disposed adjacent the pump chamber 5 of the rotary piston pump, the blocking chamber 7, 8 being sealed in relation to the pump chamber by means of a first shaft seal 13, 14 that encloses a first of the two the pump shaft and a second shaft seal 13, 14 that encloses a second of the two pump shafts; wherein the blocking chamber 7, 8 is pressurized with a fluid pressure resulting from a fluid pressure differential generated by the sealing-fluid pump device 19, 
It is noted that the limitations after the phrase “…so as to…” sets forth a desired result and does not further limit the claim.
	Regarding claim 45, Kakiuchi discloses wherein the drive mechanism 12 has a synchronizing gear mechanism 12 which for synchronizing the rotation of the two pump shafts 9 is disposed in a gear mechanism space, and the seal assembly seals the gear mechanism space in relation to the pump chamber 5. 
	Regarding claim 46, Kakiuchi discloses wherein the blocking chamber 7, 8 seals in relation to the passage of a pump-conveyed fluid along the two pump shafts 9.   
	Regarding claim 47, Kakiuchi discloses further comprising a second blocking chamber 7, 8 disposed at another, spaced-apart, location relative the blocking chamber, wherein: a pump inlet of a sealing-fluid pump device is connected to a fluid reservoir 18; the blocking chamber 7, 8 is connected to the second blocking chamber 7, 8; and the blocking chamber 7, 8 or the second blocking chamber 7, 8 is connected to the reservoir 18 by way of a check valve 23; and wherein the second blocking chamber, opposite the blocking chamber, seals in relation to the passage of pump-conveyed fluid along the two pump shafts 9. 
	Regarding claim 48, Kakiuchi discloses wherein the second blocking chamber 7, 8 is disposed between the pump chamber 5 of the rotary piston pump and a mounting unit (read by the examiner as bearings 10, 11 for the pump shafts 9 of the rotary piston pump and seals said mounting unit in relation to the pump chamber, wherein a sealing lubrication fluid 17, 25 which is . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi in view of Schaefer et al. (Schaefer) (Patent Number 3,759,636).	
	Kakiuchi discloses the invention as recited above; however, Kakiuchi fails to disclose  a setting device for delimiting the fluid pressure.

The results are predictable as controlling the oil/lubricating pressure in the blocking chamber. 
11.	Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi in view of Nishimura et al. (Nishimura) (Patent Number 6,471,492).	
	Kakiuchi discloses the invention as recited above; however, Kakiuchi fails to disclose a control unit for controlling the pressure in the blocking chamber.
	As shown in Fig. 8, Nishimura teaches a control unit (read by the examiner as pressure sensor 92) for controlling the pressure in the blocking chamber; wherein the control unit 92 is configured for initiating a pressure in the blocking chamber which is higher than a pressure prevailing in the pump chamber (see col. 4, lines 44-52) (claim 37). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the control unit/pressure sensor, as taught by Nishimura in the Kakiuchi apparatus, since the use thereof would have applied a known technique to a known device ready for improvement to yield predictable results. KSR, 550 U.S. (2007).  
The results are predictable as controlling the pressure between the blocking chamber and the pump chamber. 
Allowable Subject Matter
12.	Claims 27-28, 32 and 38-39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
13.	Claim 49 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
14. 	Claims 50-51 are also indicated as allowable subject matter by virtue of being respectively dependent on either independent claim 49.
		
Prior Art
15.	The IDSs (PTO-1449) filed on March. 9, 2021, Oct. 15, 2020, May 11, 2020 and Apr. 29, 2020 have been considered.  An initialized copy is attached hereto.  
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents: Edstrom (U.S. Patent Number 3,734,653), Zuercher et al. (U.S. Patent Number 5,556,271), Nishimura et al. (U.S. Patent Number 6,471,492B2) and Kameya et al. (U.S. Patent Application Publication Number 2010/0028165A1), each further discloses a state of the art.






Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746